Case 1:05-cr-00112-SPW Document 66 Filed 09/02/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION
UNITED STATES OF AMERICA,
Case No. CR 05-112-BLG-SPW
Plaintiff,
VS. ORDER
JEFFREY LYLE SCHLEPP,

Defendant.

 

 

Due to a scheduling conflict at the YCDF and upon the Court’s Own
Motion,

IT IS HEREBY ORDERED that the revocation hearing set VIA VIDEO for
Wednesday, September 9, 2020 at 1:30 p.m. is VACATED.

PP IS FURTHER ORDERED that the Revocation Hearing is RESET VIA
VIDEO from the Yellowstone County Detention Facility on Tuesday,
September 8, 2020 at 1:00 p.m. Counsel may appear in the Snowy Mountains
Courtroom thirty (30) minutes prior to the hearing to video conference with
Defendant. If the defendant objects to this hearing being held via video, he must file

a motion to continue the hearing to allow time for the defendant to be transported.
Case 1:05-cr-00112-SPW Document 66 Filed 09/02/20 Page 2 of 2

The Clerk of Court is directed to notify counsel and the U.S. Marshals Service

of the making of this Order.

£ <¢ “ge
eee September, 2020.

    

‘SUSAN P. WATTERS
U.S. DISTRICT COURT JUDGE
